EXHIBIT BUSINESS LOAN AGREEMENT - - ­ Principal $767,852.00 Loan Date 04-22-2008 Maturity 05-05-2013 Loan No. 323876 Call / Coll Account Officer 022 Initials References in the shaded area are for Lender's use only and do not limit the applicability of this document to any particular Loan or item. Any item above containing"***" has been omitted due to text length limitations. Borrower: CHAMPION INDUSTRIES INC (TIN: 55-0717455) POST OFFICE BOX 2968 HUNTINGTON, WV 25728 Lender: FIRST BANK OF CHARLESTON, INC. 201 Pennsylvania Avenue Charleston, WV 25302 (304) 340-3000 THIS BUSINESS LOAN AGREEMENT dated April 22, 2008, is made and executed between CHAMPION INDUSTRIES INC ("Borrower") and FIRST BANK OF CHARLESTON, INC. ("Lender") on the following terms and conditions. Borrower has received prior commercial Loans from Lender or has applied to Lender for a commercial loan or loans or other financial accommodations, including those which may be described on any exhibit or schedule attached to this Agreement. Borrower understands and agrees that: (A) in granting, renewing. or extending any Loan, Lender is relying upon Borrower's representations, warranties, and agreements as set forth in this Agreement; (B) the granting, renewing, or extending of any Loan by Lender at all times shall be subject to Lender's sole judgment and discretion; and (C) all such Loans shall be and remain subject to the terms and conditions of this Agreement. TERM. This Agreement shall be effective as of April 22, 2008, and shall continue in full force and effect until such time as all of Borrower's Loans in favor of Lender have been paid in full, including principal, interest, costs, expenses, attorneys' fees, and other fees and charges, or until May 5, 2013. CONDITIONS PRECEDENT TO EACH ADVANCE. Lender's obligation to make the initial Advance and each subsequent Advance under this Agreement shall be subject to the fulfillment to Lender's satisfaction of all of the conditions set forth in this Agreement and in the Related Documents. Loan Documents. Borrower shall provide to Lender the following documents for the Loan: (1) the Note; (2)
